Exhibit 10.1

 

AMENDMENT NO. 4 TO
CREDIT AGREEMENT

 

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (“Amendment”) is dated as of December
1, 2005 and is entered into by and between AVIZA TECHNOLOGY, INC., a Delaware
corporation (the “Borrower”) and BANK OF AMERICA, N.A. (the “Lender”).  All
capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement (as hereinafter defined).

 

WITNESSETH

 

WHEREAS, the Borrower and the Lender have entered into that certain Credit
Agreement dated as of August 6, 2004, as amended by that certain Amendment No. 1
to Credit Agreement dated as of September 23, 2004, that certain Amendment No. 2
to Credit Agreement dated as of February 23, 2005, and that certain Amendment
No. 3 to Credit Agreement dated as of September 26, 2005 (collectively referred
to herein as the “Credit Agreement”); and

 

WHEREAS, certain Events of Default have occurred as a result of the Borrower’s
failure (i) to maintain an Adjusted Tangible Net Worth as set forth in Section
7.24 of the Credit Agreement (prior to the amendment of such Section pursuant to
this Amendment) for the measurement period ending on September 30, 2005, and
(ii) to extend the maturity date of the VPVP Credit Facility or refinance such
facility prior to 60 days before its maturity as set forth in Section 9.1(r)(ii)
of the Credit Agreement (collectively referred to herein as “Existing Events of
Default”); and

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
as set forth herein and waive the Existing Events of Default, and the Lender is
willing to do so subject to the terms and conditions stated herein;

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Lender and the Borrower hereby agree as follows:

 

I.                                         Amendments to the Agreement.  The
Lender and Borrower agree that the Credit Agreement shall be amended as follows:

 

A.                                   Definitions.

 

1.                                       The definition of “Trikon” is hereby
added to Annex A of the Credit Agreement as follows:

 

“Trikon” means Trikon Technologies Inc., a Delaware corporation. and its
Subsidiaries.

 

1

--------------------------------------------------------------------------------


 

2.                                       The definition of “Trikon Obligors” is
hereby added to Annex A of the Credit Agreement as follows:

 

“Trikon Obligors” means Trikon Technologies Inc., a Delaware corporation, Trikon
Equipments Limited, a company created under the laws of the United Kingdom and
E.T. Equipments Limited, a company created under the laws of the United Kingdom.

 

3.                                       The definition of “Adjusted Tangible
Net Worth” as set forth in Annex A of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Adjusted Tangible Net Worth” means, at any date:  (a) the book value (after
deducting related depreciation, obsolescence, amortization, valuation, and other
proper reserves as determined in accordance with GAAP) at which the Adjusted
Tangible Assets would be shown on a balance sheet of the Borrower at such date
prepared in accordance with GAAP, less (b) the amount at which the Borrower’s
liabilities would be shown on such balance sheet, including as liabilities all
reserves for contingencies and other potential liabilities which would be
required to be shown on such balance sheet in accordance with GAAP, but
excluding Borrower’s liabilities in the amount of $11,000,000 with respect to
the Series B Preferred Stock and Series B-1 Preferred Stock investments made in
Borrower.

 

4.                                       The definition of “Restricted
Investment” as set forth in Annex A of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“Restricted Investment” means, as to the Borrower, any acquisition of property
by the Borrower in exchange for cash or other property, whether in the form of
an acquisition of stock, debt, or other indebtedness or obligation, or the
purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, except the following:  (a) acquisitions of
Equipment to be used in the business of the Borrower so long as the acquisition
costs thereof constitute Capital Expenditures permitted hereunder; (b)
acquisitions of Inventory in the ordinary course of business of the Borrower;
(c) acquisitions of current assets acquired in the ordinary course of business
of the Borrower; (d) direct obligations of the United States of America, or any
agency thereof, or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof; (e) acquisitions of certificates of deposit maturing within
one year from the date of acquisition, bankers’ acceptances, Eurodollar bank
deposits, or overnight bank deposits, in each case issued by, created by, or
with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2”

 

2

--------------------------------------------------------------------------------


 

or better by Standard & Poor’s Corporation or “P2” or better by Moody’s
Investors Service, Inc. and maturing not more than 90 days from the date of
creation thereof; (g) Hedge Agreements; (h) Permitted Acquisitions; (i) so long
as immediately before and after giving effect to such investment no Event of
Default exists, at any time after the Trikon Obligors have granted to Lender a
security interest in their assets satisfactory to Lender in its sole discretion,
cash investments in the Trikon Obligors by Borrower in a net amount not to
exceed $3,000,000 in the aggregate during any Fiscal Year or $5,000,000 in the
aggregate at any time.

 

B.                                     EBITDA.  Section 7.23 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“7.23                     EBITDA.  The Borrower and Trikon will maintain a
combined EBITDA as of the last day of each fiscal quarter as set forth below of
not less than the amount set forth opposite each such fiscal quarter:

 

Measurement Date

 

Minimum EBITDA

 

 

 

 

 

Fiscal quarter ending September 30, 2005 (for the fiscal quarter then ending)

 

$

(2,000,000

)

 

 

 

 

Fiscal quarter ending December 31, 2005 (for the fiscal quarter then ending)

 

$

(10,100,000

)

 

 

 

 

Fiscal quarter ending March 31, 2006 (for the two consecutive fiscal quarters
then ending)

 

$

(18,900,000

)

 

 

 

 

Fiscal quarter ending June 30, 2006 (for the three consecutive fiscal quarters
then ending)

 

$

(17,700,000

)

 

 

 

 

Fiscal quarter ending September 30, 2006 (for the four consecutive fiscal
quarters then ending)

 

$

(18,400,000

)

 

 

 

 

Fiscal quarter ending December 31, 2006 (for the 12 consecutive months then
ending)

 

$

(5,800,000

)

 

 

 

 

Fiscal quarter ending March 31, 2007 (for the 12 consecutive months then ending)

 

$

10,100,000

 

 

 

 

 

Fiscal quarter ending June 30, 2007 (for the 12 consecutive months then ending)

 

$

14,700,000

 

 

 

 

 

Fiscal quarter ending September 30, 2007 (for the 12 consecutive months then
ending)

 

$

22,000,000

”

 

3

--------------------------------------------------------------------------------


 

C.                                     Adjusted Tangible Net Worth. Section 7.24
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“7.24                     Adjusted Tangible Net Worth.  The Borrower and Trikon
will maintain a combined Adjusted Tangible Net Worth determined on the last day
of each of the months during each period described below of not less than the
amount set forth opposite such period:

 

Period

 

Minimum
Adjusted Tangible
Net Worth

 

July 1, 2005 through September 30, 2005

 

$

4,000

 

October 1, 2005 through December 31, 2005

 

$

18,100,000

 

January 1, 2006 through March 31, 2006

 

$

22,100,000

 

April 1, 2006 through June 30, 2006

 

$

20,400,000

 

July 1, 2006 through September 30, 2006

 

$

17,300,000

 

October 1, 2006 through December 31, 2006

 

$

16,300,000

 

January 1, 2007 through March 31, 2007

 

$

23,600,000

 

April 1, 2007 through June 30, 2007

 

$

27,300,000

 

July 1, 2007 through September 30, 2007

 

$

33,000,000”

 

 

D.                                    VPVP Credit Facility.  Section 9.1(r)  of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(r)                            (i) there shall occur an Event of Default under
the VPVP Credit Facility (as Event of Default is defined therein) or the Debt
thereunder shall be declared due and payable or be required to be prepaid (other
than by a regularly scheduled required prepayment) prior to the stated maturity
thereof; provided that any cure under the VPVP Credit Facility shall be deemed a
cure hereunder, (ii) less than 30 days shall remain until the VPVP Credit
Facility will be terminated (either as a result of the scheduled maturity
thereof or the early termination thereof by the borrowers thereunder); (iii) or
the VPVP Credit Facility shall be refinanced in whole or in part by any
financial institution other than Bank or Fleet National Bank.”

 

4

--------------------------------------------------------------------------------


 

E.                                      General Warranties and Representations. 
Section 6.29 is hereby added to the Credit Agreement as follows:

 

“6.29                     Restricted Investments.  Cash investments made by
Borrower in the Trikon Obligors as permitted in subsection (i) of the definition
of “Restricted Investments” are for the general business purposes of the Trikon
Obligor in which such investment is made and shall not be invested in, advanced
to or otherwise provided by such Trikon Obligor to any other Trikon entity.”

 

II.                                     Waiver of Existing Event of Default. 
Lender hereby waives the Existing Events of Default.  The waiver of the Existing
Events of Default as set forth herein shall be limited precisely as written and
shall not be deemed to (a) be a waiver or modification of any other term or
condition of the Credit Agreement, or (b) prejudice any right or remedy which
Lender may now have or may have in the future (except to the extent such right
or remedy is based upon the Existing Events of Default) under or in connection
with the Credit Agreement.

 

III.                                 Conditions.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

 

A.                                   Amendment.  Fully executed copies of this
Amendment and the consent attached hereto signed by the Borrower or the
Guarantors as necessary, and delivered to Lender.

 

B.                                     Other Documents.  Borrower shall have
executed and delivered to Lender such other documents and instruments as Lender
may reasonably require.

 

IV.                                 Miscellaneous.

 

A.                                   Survival of Representations and
Warranties.  All representations and warranties made in the Credit Agreement or
any other document or documents relating thereto, including, without limitation,
any Loan Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender shall affect the representations and warranties or the
right of Lender to rely thereon.

 

B.                                     Reference to Credit Agreement.  The
Credit Agreement, each of the Loan Documents, and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof, or pursuant to the terms of the Credit Agreement as amended
hereby, are hereby amended so that any reference therein to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.

 

C.                                     Credit Agreement Remains in Effect.  The
Credit Agreement and the Loan Documents, as amended hereby, remain in full force
and effect and the Borrower ratify and confirm its agreements and covenants
contained therein.  The Borrower hereby confirms that no Event of Default or
Default other than the Existing Events of Default exists.

 

D.                                    Severability.  Any provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this

 

5

--------------------------------------------------------------------------------


 

Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

E.                                      APPLICABLE LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

F.                                      Successors and Assigns.  This Amendment
is binding upon and shall inure to the benefit of the Lender and Borrower and
their respective successors and assigns; provided, however, that Borrower may
not assign or transfer any of their rights or obligations hereunder without the
prior written consent of the Lender.

 

G.                                     Counterparts.  This Amendment may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

 

H.                                    Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

I.                                         NO ORAL AGREEMENTS.  THIS AMENDMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN LENDER AND BORROWER.

 

 

[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment under seal on the
date first written above.

 

 

AVIZA TECHNOLOGY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Patrick C. O’Connor

 

 

Name:

 Patrick C. O’Connor

 

 

Title:

Executive Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen King

 

 

Name:

 Stephen King

 

 

Title:

Vice President

 

 

7

--------------------------------------------------------------------------------


 

Each of the undersigned has executed a separate Continuing Guaranty
(collectively referred to herein as the “Continuing Guaranty”) respecting the
obligations of Aviza Technology, Inc., a Delaware corporation (“Borrower”) owing
to Bank of America, N.A. (“Lender”), as set forth in that certain Credit
Agreement dated as of August 6, 2004.  Each of the undersigned acknowledges the
terms of the above Amendment and reaffirms and agrees that: its respective
Continuing Guaranty remains in full force and effect; nothing in any Continuing
Guaranty obligates Lender to notify the undersigned of any changes in the
financial accommodations made available to Borrower or to seek reaffirmations of
any Continuing Guaranty; and no requirement to so notify the undersigned or to
seek reaffirmations in the future shall be implied by the execution of this
reaffirmation.

 

 

AVIZA TECHNOLOGY INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Patrick C. O’Connor

 

 

Name:

 Patrick C. O’Connor

 

 

Title

Director

 

 

 

 

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

/s/ Alan E. Salzman

 

 

Name:

 Alan E. Salzman

 

 

Title

Managing Member

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV (Q),
L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

/s/ Alan E. Salzman

 

 

Name:

 Alan E. Salzman

 

 

Title

Managing Member

 

 

8

--------------------------------------------------------------------------------